Judge Wood
delivered the opinion of the court:
This case involves merely the construction of the statutes for the recording of deeds. The statutes provide that unless an older deed shall be recorded within six months of its execution, it shall be deemed fraudulent against a subsequent bona fide purchaser without notice. Neither of these deeds were recorded within six months of their execution, but the last was executed before the first was recorded, and as to that, in the absence of all evidence of notice, the first must be held fraudulent. We do not see how the omission to record the last deed affects the question; there is no claim by a later purchaser without notice. The plaintiff will have judgment, but the defendant is entitled to the benefit of the occupying claimant law.